Exhibit 10.1

 

[GRAPHIC APPEARS HERE]

 

ON Technology Corporation

Waltham Woods

880 Winter Street, Building 4

Waltham, MA 02451-1449

 

June 30, 2003

 

Mr. Steven R. Wasserman

16 Liberty Road

Medway, MA 02503

 

Dear Steve:

 

Reference is hereby made to that certain Letter addressed to you from ON
Technology Corporation (the “Company”) and dated as of December 14, 2000
(countersigned by you on January 1, 2001), as amended by that certain Letter
addressed to you from the Company and dated October 31, 2001 as (as amended, the
“Employment Letter”).

 

You and the Company have agreed to further amend the Employment Letter as
follows:

 

Section 1 of the section entitled “Separation Arrangement” is deleted in its
entirety and a revised Section 1, attached to this Letter as Exhibit A, is
hereby substituted in is place.

 

Section 5 of the section entitled “Separation Arrangement” is deleted in its
entirety.

 

Except as set forth above, the Employment Letter shall remain in full force and
effect enforceable by the parties in accordance with its terms.

 

If the foregoing accurately reflects the understanding between you and the
Company, please acknowledge your agreement by signing a copy of this letter in
the indicated place and returning the same to me.

 

Very truly yours,

Robert L. Doretti

Chairman, President and

Chief Executive Officer

 

ACCEPTED AND AGREED:

 

--------------------------------------------------------------------------------

Steven R. Wasserman



--------------------------------------------------------------------------------

Exhibit 10.1

 

Exhibit A

 

Separation Arrangement

 

Revised Section 1:

 

1. If your employment with the Company is terminated (i) by the Company, or its
successor (other than for Cause, Disability or death), or (ii) by you for Good
Reason (as defined below) within 12 months following the date of a Change in
Control (as defined below) of the Company, then you shall be entitled to the
following benefits:

 

(a) the Company shall pay to you in a lump sum in cash within 30 days after the
date of your termination the aggregate of the following amounts:

 

(i) the sum of (A) your base salary through the date of termination, (B) your
total annual target bonus for the current fiscal year multiplied by a fraction,
the numerator of which is the number of days in the current calendar year
through the date of termination and the denominator of which is 365, (C) any
previously earned bonus payments, and (D) the amount of any compensation
previously deferred by you (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in the case of each of clause (A), (B),
(C) and (D) to the extent not previously paid (the sum of the amounts described
in clauses (A), (B), (C) and (D) shall be hereinafter referred to as the
“Accrued Obligations”); and

 

(ii) the amount equal to the sum of (x) your current annual base salary and (y)
your total annual target bonus for the current fiscal year.

 

(b) for 12 months after the date of termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue to provide benefits to you and your family at least equal
to those which would have been provided to them if your employment had not been
terminated, in accordance with the applicable Benefit Plans (as defined in
Section 5(c) below) in effect on the date of your termination; provided,
however, that if you become reemployed with another employer and you are
eligible to receive a particular type of benefit (e.g., health insurance
benefits) from such employer on terms at least as favorable to you and your
family as those being provided by the Company, then the Company shall no longer
be required to provide those particular benefits to you and to your family;

 

(c) to the extent not previously paid or provided, the Company shall timely pay
or provide to you any other amounts or benefits required to be paid or provided
or which you are eligible to receive following the termination of your
employment under any plan, program, policy, practice, contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”); and

 

(d) for purposes of determining eligibility (but not the time of commencement of
benefits) of you for retiree benefits to which you are entitled, you shall be
considered to have remained employed by the Company until 12 months after the
date of termination.

 

1